Judgment reversed.

A distress warrant in favor of Candler against W. J. and Sarah. B. Fletcher, returnable to a justice’s court, was levied upon certain property which was claimed by Cohen & Company. The case was taken by appeal to the superior coui't, and a verdict returned finding the property subject. Claimants’ motion for new trial was overruled, and they excepted. Among the grounds of the motion were, that the court erred in overruling the motion of claimant, to dismiss the levy of the distress warrant, upon the ground that the affidavit (see headnote 2) upon which it was based failed to disclose any jurisdictional fact that would authorize the issuing of it; and in admitting in evidence the distress warrant, affidavit and levy, over objection that the affidavit failed to show upon its face any jurisdictional fact.
EL EL Dean and M. L. Smith, contra,
cited Code, §§4377, 4386, 4082, 3461; “Occupier,” Rapalje, Webster; 40 Ga. 511, 516, 520; 56 Ga. 11; 79 Ga. 427; 20 Ga. 379; 28 Ga. 543; 85 Ga. 687.